Citation Nr: 1037864	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  03-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for blurred vision, claimed 
due to undiagnosed illness.

2.  Entitlement to service connection for shortness of breath, 
claimed due to undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric 
disability.

4. Entitlement to service connection for a skin condition, 
claimed due to undiagnosed illness.

5.  Entitlement to service connection for left knee degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and S.D.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to April 1991.  
He served in Southwest Asia from November 15, 1990, to April 5, 
1991.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that, in pertinent part, denied entitlement to service 
connection for autoimmune system disorder, blurred vision, 
shortness of breath, and for essential tremor of the hands and/or 
legs, all claimed due to undiagnosed illness.  The decision also 
determined that new and material evidence had not been received 
to reopen claims of entitlement to service connection for an 
acquired psychiatric disability and other nervous symptoms, for a 
skin condition claimed due to undiagnosed illness, and for aches, 
pains, and stiffness of various joints and muscles, claimed due 
to undiagnosed illness.

In August 2006, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

In December 2006, the Board denied service connection for an 
autoimmune disorder and blurred vision, claimed as due to 
undiagnosed illness, remanded the Veteran's claim for entitlement 
to service connection for shortness of breath, claimed as due to 
an undiagnosed illness, granted service connection for essential 
tremors of the hands and muscle and joints pains, reopened and 
granted service connection for muscle and joint pains, and 
reopened and remanded the Veteran's claims for entitlement to 
service connection for an acquired psychiatric disability, and a 
skin condition, all as due to an undiagnosed illness.  The 
remanded issues are again before the Board for further appellate 
review.  

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court granted a July 2007 Joint Motion for Remand 
(Joint Remand) which vacated and remanded that part of the 
Board's decision which denied service connection for blurred 
vision, claimed as due to an undiagnosed illness, for further 
development consistent with its instructions.

As support for his claims, the Veteran submitted additional 
evidence.  The submission of such evidence was not accompanied by 
a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2009).  
However, the issue regarding a neurological disability is being 
remanded to the RO for additional development.  On remand, 
consideration of all evidence will be undertaken by the RO prior 
to returning the claims folder to the Board for appellate 
consideration.  

The issues of entitlement to service connection for blurred 
vision, shortness of breath and a skin condition, all claimed due 
to undiagnosed illness, and entitlement to service connection for 
left knee degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the Veteran 
has an acquired psychiatric disorder which is related to service.




CONCLUSIONS OF LAW

An acquired psychiatric condition was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) sent 
to the appellant in March 2001 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until May 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports and lay statements have been associated 
with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its 
December 2006 remand.  Specifically, the RO was instructed to 
provide the Veteran with a corrective notice required under 
Dingess and to provide the Veteran with a VA psychiatric 
examination to determine whether the Veteran has a psychiatric 
disability that is related to service.  The Board finds that the 
RO has complied with these instructions by providing the Veteran 
with notice required under Dingess and by providing the Veteran 
with a VA examination that substantially complied with the 
Board's December 2006 remand instructions.  Stegall.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of incurrence 
or aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service incurrence or aggravation of certain chronic diseases 
(including a psychoses) may be presumed if manifested to a 
compensable degree within a year of a veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

At his Travel Board hearing, the Veteran indicated that he had 
depression which began during service.  S.D. testified that the 
Veteran had undergone a personality change when he returned from 
service, and seemed defeated.
The Veteran's service treatment records do not reflect any 
treatment for or diagnosis for a psychiatric disorder.  

An October 1996 VA examination report shows that the Veteran did 
not have any psychiatric treatment.  The Veteran was diagnosed 
with depressive disorder, not otherwise specified and marital 
problems.  A September 2000 VA medical record shows that the 
Veteran had a history of depression and anxiety which was being 
treated with medication, but that he still had symptoms of 
depression.  An October 2000 VA medical record shows that the 
Veteran's depression had improved with medication.  A March 2001 
VA medical record reflects negative results for a screen for 
depression.  A February 2004 VA medical record shows that the 
Veteran had no mania, depression, anxiety, hallucinations or 
suicidal thoughts.  A March 2004 VA medical record shows that the 
Veteran was diagnosed with depression and anxiety.  A January 
2005 VA medical record shows that the Veteran denied depression, 
anxiety, panic attacks and loss of memory.

A June 2008 VA examination report shows that the Veteran did 
describe some symptoms which appeared to be directly related to 
his military service.  His symptoms included anxiety (sometimes), 
difficulty concentrating (sometimes), fatigue, memory 
difficulties (sometimes).  The Veteran score on the Mood 
Assessment Scale was within normal limits.  Based on this 
assessment, history and evaluation of the stressor and the 
documentation available the examiner opined that the Veteran did 
not meet the criteria for depressive disorder, not otherwise 
specified.  The Veteran indicated no impairment in the social or 
vocational arenas.  The examiner found no impairment from an 
occupational viewpoint and no impairment from a social 
functioning viewpoint.  The examiner found no diagnosis, and 
assigned a GAF score of 75, which reflects that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, such as difficulty concentrating after 
family argument or no more than slight impairment in social, 
occupational, or school functioning.  The examiner noted that the 
impairment described above did not appear to be related to active 
duty service, and the prognosis for improvement in the Veteran's 
condition was considered to be good.

Based upon the evidence of record, the Board finds that service 
connection cannot be granted for an acquired psychiatric 
disorder.  The Veteran's service treatment records do not reflect 
any treatment for or diagnosis of a psychiatric disorder in 
service.  While the Veteran's VA medical records reflect that the 
Veteran was diagnosed with depression and anxiety, the majority 
of his records show that he did not have depression or anxiety.  
The Veteran himself denied any depression or anxiety on several 
occasions.  Finally, the VA examiner who reviewed his records and 
provided the June 2008 VA mental disorders examination found that 
the Veteran did not have any acquired psychiatric disorder.  With 
no current diagnosis, there is no basis upon which to grant 
service connection.  Brammer. 

As noted, the Veteran has submitted lay statements and testified 
at his hearing, along with S.D., that he has depression which 
began during service; however, as lay persons without medical 
training or expertise, they are not competent to render opinions 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is 
denied.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

In its Joint Remand, the Court found that the Veteran should be 
provided with an eye examination to determine whether he had 
blurred vision or a diagnosed condition which is related to 
service.  In February 2008, the Board remanded this issue in 
order to provide him with the required examination.  It appears 
that the Veteran did not report to his scheduled eye examination; 
however, the Board finds that, in order to fulfill the duty to 
assist, the Veteran should be scheduled for another VA eye 
examination, to determine whether he had blurred vision due to an 
undiagnosed illness or whether he has a diagnosed eye condition 
which is related to service.   

In addition, in December 2006, the Board remanded the Veteran's 
claim for entitlement to service connection for a skin condition, 
claimed due to undiagnosed illness, in order to provide the 
Veteran with a dermatological examination to determine whether 
the Veteran had a diagnosed skin condition or conditions that are 
related to service.  It does not appear that the Veteran was ever 
provided with this examination.  On remand, the Veteran should be 
provided with this examination.  The Board notes that, where the 
claimed disorder (such as a skin rash) is cyclical or fluctuating 
in severity, VA must offer an examination during an active stage 
of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

The Board also notes that the Veteran's claim for entitlement to 
service connection for shortness of breath, claimed as due to an 
undiagnosed illness, was remanded for a VA examination in 
December 2006.  The Veteran was provided with this examination in 
June 2008, which substantially complied with the Board's remand 
instructions.  The diagnoses were chronic obstructive pulmonary 
disease (COPD), moderate combined lung defect on pulmonary 
function test and restrictive lung disease, likely secondary to 
neurologic illness that he has.  The examiner noted that he did 
not know what the Veteran's neuromuscular disease was, and that 
he recommended a neurological examination.  The Board notes that 
the Veteran is service-connected for several disabilities that 
have been found to be due to undiagnosed illnesses, including 
chronic fatigue syndrome, muscle pain in his right and left 
shoulder girdles, right and left calves, right and left thighs 
and upper back, and essential tremors of the right and left 
hands.  In addition, the Veteran is service-connected for 
multilevel degenerative disc disease of the lumbar spine with 
moderate to severe old compression fracture at L1 and cervical 
spine degenerative disc disease.  The Board finds that several of 
his service-connected disabilities are neurological in nature.  
Therefore, the Veteran should be provided with a neurological 
examination, to determine whether his lung disorders are due to 
any of his service-connected disabilities, or to a neurological 
disorder which is separate and distinct from his service-
connected disabilities.  

Finally, the Veteran had claimed entitlement to service 
connection for muscle and joint pain.  In the December 2006 
remand, the Board noted that the Veteran had left knee 
degenerative disc disease and instructed the RO to provide the 
Veteran with an orthopedic examination to determine whether his 
left knee disorder began during active service; however, the 
examiner who provided the June 2009 VA orthopedic examination 
noted that the Veteran's left knee was injured in 1975 or 1976 
when his leg was caught between two metal rollers resulting in a 
twisting injury, and that he was treated arthroscopically in 
1976.  The examiner concluded that this left knee injury occurred 
"well in civilian capacity" and did not comment further on the 
etiology of the Veteran's left knee or provide a current 
diagnosis.  As such, the Veteran should be afforded another VA 
orthopedic examination to determine the etiology of the Veteran's 
left knee disorder, to include whether the Veteran had a 
preexisting left knee condition which was aggravated during 
service.  The Board notes that, pursuant to the holding in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the correct standard 
for rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the preexisting 
disability was not aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded 
ophthalmological, dermatological, 
neurological and orthopedic examinations, 
by appropriate specialists, to determine 
whether the Veteran has eye, skin, 
breathing and left knee conditions which 
are due to undiagnosed illnesses or are 
related to service.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The ophthalmological examiner should offer 
an opinion as to (1) whether the Veteran 
has blurred vision which is due to an 
undiagnosed disorder, and, if so, whether 
the Veteran's blurred vision has existed 
for a period of six months or more, 
including intermittent episodes of 
improvement and worsening over a six month 
period, (2) the current nature and severity 
of the Veteran's blurred vision, (3) if the 
Veteran does have a diagnosed disorder of 
his eyes which causes blurred vision 
whether it is at least as likely as not (50 
percent or more probability) that such 
diagnosed disorder is a result of any 
incident in service or began to manifest 
during service or is etiologically related 
to the Veteran's active duty service in any 
way.

The Veteran should be provided the 
dermatological examination during an active 
stage of his skin condition, if possible.  
The dermatological examiner should offer an 
opinion as to (1) whether the Veteran has 
any skin rash/condition due to an 
undiagnosed disorder, and, if so, whether 
the Veteran's skin rash/condition has 
existed for a period of six months or more, 
including intermittent episodes of 
improvement and worsening over a six month 
period, (2) the current nature and severity 
of the Veteran's skin rash/condition, (3) 
if the Veteran does have a diagnosed skin 
disorder, whether it is at least as likely 
as not (50 percent or more probability) 
that such diagnosed disorder is a result of 
any incident in service or began to 
manifest during service or is etiologically 
related to the Veteran's active duty 
service in any way.  The examiner is asked 
to review the March 2004 VA examination 
report that notes multiple erythematous 
blanching papules of varying sizes on the 
back and on the upper arms.

The neurological examiner should offer an 
opinion as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's shortness 
of breath are due to any diagnosed 
neurological disorder, or (2) whether it is 
at least as likely as not (50 percent or 
more probability) that his pulmonary 
disorders are due to or associated with the 
same neurological process/disorder which is 
associated with his service-connected 
undiagnosed disabilities.  The examiner 
should comment on the June 2008 VA 
pulmonary examination report, in which the 
pulmonary examiner associated the Veteran's 
COPD and restrictive lung disease with a 
neuromuscular disease.  The Veteran is 
service-connected for several muscular 
disorders due to undiagnosed illnesses, 
such as chronic fatigue syndrome, muscle 
pain in his right and left shoulder 
girdles, right and left calves, right and 
left thighs and upper back, and essential 
tremors of the right and left hands.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's left knee 
degenerative disc disease began during 
active service or is etiologically related 
to the Veteran's period of active duty, (2) 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's left knee degenerative disc 
disease pre-existed active duty (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty, and (3) if 
aggravation is found, whether the 
aggravation constitutes an increase beyond 
the natural progression of the illness.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claims.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


